DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In para. 00114, line 3, “medal” should read --metal--.
Appropriate correction is required.
Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, line 57, “middle rectangular shape” should read --the middle rectangular shape--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear how “a self-healing material” is related to the target apparatus and/or the self-healing reactive target recited in the preamble. It is unclear whether the apparatus as a whole is made of the self-healing material, or if the self-healing material forms some part of the apparatus. (The examiner notes that this issue is further clouded by the fact that dependent claim 4 appears to describe a target holder as part of the solid one-piece target apparatus, as discussed below.)
Regarding claim 4, the limitation “The solid one-piece target apparatus of claim 1 further comprising the target holder configured to hold the one-piece target apparatus” renders the claim indefinite, because it is unclear whether the target holder is being claimed as part of the solid one-piece target apparatus (in which case, the scope of “solid” and “one-piece” is unclear), or whether claim 4 is directed to a kit that includes the solid one-piece target apparatus in combination with a target holder, or whether the description of the target holder in claim 4 and its dependent claims describes an intended use of the solid one-piece target. As stated in the preamble, the claim is directed to the solid one-piece target apparatus. The language “further comprising” would ordinarily be interpreted to introduce additional elements of the solid one-piece target apparatus that is being claimed. However, it would appear in view of Applicant’s disclosure that the target holder is not part of the claimed solid one-piece target apparatus but is an additional component. Because the claim is directed to the solid one-piece 
Regarding claim 5, the ability of the self-healing material “to close up approximately 95-99 percent of a bullet hole when shot” in line 3 would appear to depend on factors external to the claimed apparatus, such as the caliber of the bullet, and does not clearly define the scope of materials that would be encompassed by the claim.
Regarding claim 7, it is unclear whether “a left extended member” in line 6, “a central portion” in line 7, and “a right extended member” in lines 8-9 refers to the left circular extended member, the rectangular shaped central portion, and the right circular extended member previously recited in claim 1. For the purpose of examination, “a left extended member” will be interpreted to mean --the left circular extended member--, “a central portion” will be interpreted to mean --the rectangular shaped central portion--, and “a right extended member” will be interpreted to mean --the right circular extended member--.
Regarding claim 8, the limitation “The solid one-piece target apparatus of claim 1 further including: a revised frame configured to surround the target holder …” renders the claim indefinite, because it is unclear whether the revised frame and the target holder are being claimed as part of the solid one-piece target apparatus (in which case, the scope of “solid” and “one-piece” is unclear), or whether claim 8 is directed to the solid one-piece target apparatus in combination with a revised frame and a target holder, or whether the description of the revised frame and target holder in claim 8 and its dependent claims describes an intended use of the solid one-piece target. As discussed above, the preamble states that the claim is directed to a solid one-piece target apparatus. The language “further including” would claims 8-11 (claim 8, line 2; claim 9, lines 1-2; claim 10, lines 2 and 4; claim 11, lines 1-2) renders the claims indefinite, because it is unclear relative to what standard the frame is considered to have been “revised”.
	Further regarding claim 9, the limitations “a left extended member” (lines 6-7), “a central portion” (line 7), and “a right extended member” (lines 8-9) render the claim indefinite, because it is unclear whether these limitations refer to the left circular extended member, the rectangular shaped central portion, and the right circular extended member previously introduced in claim 1. For the purpose of examination, “a left extended member” will be interpreted to mean --the left circular extended member--, “a central portion” will be interpreted to mean --the rectangular shaped central portion--, and “a right extended member” will be interpreted to mean --the right circular extended member--.
Regarding claim 13, it is unclear what element(s) are included in “the self-healing reactive target” in line 14 and “the entire self-healing reactive target” in line 15. The preamble of claim 1 defines the claimed invention as a solid one-piece target apparatus “configured for a self-healing reactive target”, but does not clearly claim or define the self-healing reactive target itself. It is unclear whether “the self-healing reactive target” refers to the claimed one-piece 
Claim 14 recites the limitation “the shape and design” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, it is unclear whether “a target holder” and “a revised frame” are part of the claimed solid one-piece target apparatus (in which case, the scope of “solid” and “one-piece” is unclear), or whether claim 18 is directed to a kit that includes the solid one-piece target apparatus in combination with a target holder and a frame. As stated in the preamble, the claim is directed to the solid one-piece target apparatus. Claim 14, from which claim 18 depends, defines the polyurethane material as being “cast into the shape and design of the solid one-piece target apparatus” (line 4). The language “further comprising” would ordinarily be interpreted to introduce additional elements of the solid one-piece target apparatus that is being claimed. However, it would appear in view of Applicant’s disclosure that the target holder and frame are not part of the claimed solid one-piece target apparatus but are additional components. Because the claim is directed to the solid one-piece target apparatus, it is unclear in what sense or to what extent the claim is further limited by the introduction of the target holder and the frame. 
Further regarding claim 18, the term “revised” modifying the frame in lines 4, 6, 8, 10, and 14 renders the claim indefinite, because it is unclear relative to what standard the frame is considered to have been “revised”. 
In addition, there is insufficient antecedent basis in the claims for “the rectangular shaped central portion” in claim 18 at lines 30-31. 
claim 18 at lines 87-88, the ability of the self-healing material “to close up approximately 95-99 percent of a bullet hole when shot” would appear to depend on factors external to the claimed apparatus, such as the caliber of the bullet, and does not clearly define the scope of materials that would be encompassed by the claim.
Moreover, in claim 18, lines 106-109, the limitations “a left extended member” (line 106), “a central portion” (line 107), and “a right extended member” (lines 108-109) render the claim indefinite, because it is unclear whether these limitations refer to the previously recited left circular extended member, rectangular shaped central portion, and right circular extended member.
With further regard to claim 18, it is unclear what element(s) are included in “the self-healing reactive target” in line 111 and “the entire self-healing reactive target” in line 112. The preamble of claim 14 defines the claimed invention as a solid one-piece target apparatus “configured for a self-healing reactive target” but does not clearly claim or define the self-healing reactive target itself. It is unclear whether “the self-healing reactive target” refers to the claimed one-piece target apparatus or to some other component(s) that the one-piece target apparatus is configured for use with. 
Regarding claims 19 and 20, the term “revised” modifying the frame (claim 19, lines 5-7; claim 20, lines 2, 3, and 5) renders the claims indefinite, because it is unclear relative to what standard the frame is considered to have been “revised”. In addition, there is insufficient antecedent basis in the claims for “the top” in claim 19, line 14. It appears that “the top” in line 14 of claim 19 should read --a top of the frame--. In claim 20, it is unclear whether “a top” in 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Smits (US Patent Pub. 2018/0355092, hereinafter Smits).
Regarding claim 14, Smits discloses a solid one-piece apparatus (para. 0173, “dogbone-shaped samples” of Smits’ inventive polyurethane elastomer) comprising a self-healing polyurethane material (para. 0001, “self-healing polyurethane”) cast into a shape and design of the apparatus (para. 0173, “dogbone-shaped”) and including a hardness of approximately 90A (para. 0138, a Shore A hardness of at most 90). The examiner notes that claim 14 is very broad. The term “target” modifying the apparatus and the phrase “configured for a self-healing reactive target” in the preamble describe an intended use of the claimed apparatus and do not further limit the structure of the apparatus. See MPEP 2111.02. The examiner notes that a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (US Patent No. 2,777,695, hereinafter Cohn) in view of Roberts (US Patent Pub. 2015/0198426, hereinafter Roberts) and Pendleton (US Patent No. 10,451,390, hereinafter Pendleton).
Regarding claim 1, Cohn discloses (Figs. 1 and 6) a solid one-piece target apparatus (mark piece 41; col. 3, line 74-col. 4, line 9) configured for use as a reactive target and including a rectangular shaped central portion (central portion of extending arms 54, Fig. 6; see annotated Fig. 6 below) including left and right extended members (distal ends of arms 54 journaled in flange 53, Fig. 6; col. 4, lines 2-4) extending from a left side and a right side of the 

    PNG
    media_image1.png
    301
    473
    media_image1.png
    Greyscale

Cohn does not teach a self-healing material, and Cohn does not teach the left and right extended members are circular. However, with respect to the self-healing material, Roberts teaches that a self-healing material (para. 0022, lines 1-2) is known to be a preferred material for shooting targets because it is both durable and lightweight (para. 0022-0023). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cohn by selecting a self-healing material as taught by Roberts for the solid one-piece target apparatus, in order to enhance durability while minimizing weight of the target apparatus. With respect to the circular shape of the left and right extended members, Pendleton teaches (Fig. 3) that a circular shape is known to be 
Regarding claim 2, the modified Cohn teaches the claimed invention substantially as claimed, including the left and right extended members each having a circular shape as taught by Pendleton, as set forth above for claim 1. The modified Cohn further teaches the left and right circular extended members each having a cylindrical shape (see Pendleton, Fig. 3) configured to be inserted into respective left and right pivot holes (Cohn, col. 4, line 4, “journaled in opposite side portions of the flange 53”; also see Pendleton, col. 5, lines 38-44) of the target holder (see flange 53 of Cohn), such that the solid one-piece target apparatus (41) is configured to spin about the target holder (53) via the left cylindrical shape of the left extended member rotating in the left pivot hole of the target holder and the right cylindrical shape of the right extended member rotating in the right pivot hole of the target holder (see Cohn, col. 4, lines 5-9, and Pendleton, col. 5, lines 38-44). Cohn further teaches (Fig. 6) the rectangular central portion (54) includes a middle member (54) positioned between and interconnecting 
Regarding claim 4, the modified Cohn teaches the claimed invention substantially as claimed, as set forth above for claim 1. Cohn further teaches the solid one-piece target apparatus (41) is configured to move about the target holder (53) for providing reactive feedback when shot, specifically, to spin within the target holder (53) for providing instant feedback when shot (col. 4, lines 4-9). As discussed above, it is unclear whether the target holder recited in claim 4 is part of the claimed solid one-piece target apparatus. If the target holder is not part of the claimed one-piece target apparatus, then the description of the target holder in claim 4 does not further limit the claimed invention, and the modified Cohn reads on the claimed invention for the reasons discussed above. Alternatively, if the target holder is interpreted as part of the claimed invention, then the examiner notes that Cohn further teaches the target holder (flange 53, Fig. 6) is configured to hold the one-piece target apparatus (41), but Cohn does not teach the target holder is made from a tear resistant and self-healing material. However, as discussed above for claim 1, Roberts teaches that a tear resistant and self-healing material (para. 0022, lines 1-2) is known to be a preferred material for shooting targets because it is both durable and lightweight (para. 0022-0023). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 5, the modified Cohn teaches the claimed invention substantially as claimed, as set forth above for claim 4. As discussed above, it is unclear whether the target holder is part of the claimed solid one-piece target apparatus. If the target holder is not part of the claimed one-piece target apparatus, then the description of the material of the target holder in claim 5 does not further limit the claimed invention, and the modified Cohn reads on the claimed invention for the reasons discussed above. Alternatively, if the target holder is interpreted as part of the claimed invention, see alternate rejection in further view of Stewart set forth below.
Regarding claims 6 and 7, the modified Cohn teaches the claimed invention substantially as claimed, as set forth above for claim 5. As discussed above, it is unclear whether the target holder is part of the claimed solid one-piece target apparatus. If the target holder is not part of the claimed one-piece target apparatus, then the description of the target holder in claims 6 and 7 does not further limit the claimed invention, and the modified Cohn reads on the claimed invention for the reasons discussed above. (Also see note on Allowable Subject Matter below.)
Regarding claim 8, the modified Cohn teaches the claimed invention substantially as claimed, as set forth above for claim 1. As discussed above, it is unclear whether the frame and target holder recited in claim 8 is part of the claimed solid one-piece target apparatus, and the limiting effect of the term “revised” is unclear. If the target frame and target holder are not part 
Regarding claims 9-12, the modified Cohn teaches the claimed invention substantially as claimed, as set forth above for claim 8. As discussed above, it is unclear whether the target frame and target holder are part of the claimed solid one-piece target apparatus. If the target frame is not part of the claimed one-piece target apparatus, then the further description of the target frame in claims 9-12 does not further limit the claimed invention, and the modified Cohn reads on the claimed invention for the reasons discussed above. Alternatively, if the target frame is interpreted as part of the claimed invention, then the examiner notes that Cohn further teaches the frame (backing 50) includes a portion (above opening 40) extending from a top of the frame (at top of opening 40) that is inherently capable of performing the functional limitation of hanging the self-healing reactive target (41) to multiple indoor gun range retrieval systems, e.g., by using the upper opening (32, Fig. 1) of Cohn to hang the apparatus from a hook. With respect to functional limitations, wherein the apparatus is described as "configured to” accomplish stated functions, the examiner notes that an apparatus must be distinguished In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, claim 9 broadly recites “a hanging portion” without describing any particular structure for accomplishing the hanging function. The uppermost portion of Cohn’s frame/backing (50) is inherently capable of use for hanging the apparatus on generically recited gun range retrieval systems (for example, by using the upper opening 32 of Cohn to hang the apparatus from a hook) and therefore reads on the hanging portion as claimed (claim 9). Cohn further teaches (Fig. 1) the hanging portion of the frame (i.e., the uppermost portion of backing 50, as discussed above) includes a first wide extension portion (wide flange 48 of opening 32, Fig. 5; col. 3, lines 66-68) with a pair of wide holes (slots 50; col. 3, lines 66-73; also see col. 3, lines 57-65, providing further detail with respect to similar structure of opening 33), the first wide extension portion (48) extending off of the top of the frame (i.e., the portion at the top of opening 40); and a second extension portion (flange 49 of opening 32, Fig. 5; col. 3, lines 66-69) extending off of the first wide extension portion (48), the second extension portion (48) including a plurality of slots/holes (51, Fig. 5; three such slots/holes shown in Fig. 1). The examiner notes that the slots and holes of Cohn are used for mounting various additional targets (36, 37, 38, Fig. 1) in the upper portion of the frame. Although Cohn does not teach five such slots/holes (i.e., three slots and a pair of holes) and is silent with respect to the shape of the slot/holes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cohn by including two additional slots/holes in order to accommodate additional targets (such as marks 36 et al., col. 3, lines 49-51). The examiner notes that in a row of five slots/holes such as those taught by Cohn, three of the slots/holes may be considered to be the In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, the examiner notes that a criticality for the shape of the holes, or for the arrangement of slots and holes, has not clearly been established in the present record, or claimed (claim 10). (With respect to claims 11 and 12, also see note on Allowable Subject Matter below.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn in view of Roberts and Pendleton, in further view of Bateman et al. (US Patent No. 7,175,181, hereinafter Bateman).
Regarding claim 3, the modified Cohn teaches the claimed invention substantially as claimed, as set forth above for claim 1. Cohn further teaches (Fig. 6) the first side with the first target extending therefrom is opposed from the second side with the second target extending therefrom, whereby the first target extends in an opposite direction from the rectangular shaped central portion (54) of the second target (see Fig. 6). The first target includes a first spacing member (see annotated Fig. 6 above) configured to connect the first target to the first side of the rectangular shaped central portion (54) at a first distance from the rectangular shaped central portion (54), and the second target includes a second spacing member (see annotated Fig. 6 below) configured to connect the second target to the second side of the rectangular shaped central portion (54) at a second distance from the rectangular shaped 
Cohn does not explicitly teach the first target with the first spacing member is sized lighter than the second target with the second spacing member and is shaped and designed to be different from the first target. However, Bateman teaches a similar one-piece target apparatus (42, Fig. 2) comprising a first target (42b) with a first spacing member that is sized lighter than a second target (42c) with a second spacing member (col. 4, lines 51-55), whereby the solid one-piece target apparatus (42) spins evenly about a rectangular shaped central portion (42a) and returns to a vertical position after being shot (col. 4, lines 53-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the one-piece target apparatus of Cohn by making the first target lighter than the second target, as taught by Bateman, in order to return the target apparatus to an upright position for uninterrupted target practice. Although Bateman does not explicitly teach that the first target is within the range of 15-20% lighter than the second target, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Cohn in view of Bateman as discussed above, to select a weight difference in the range of 15-20% in order to optimize the rate of return to the vertical position, because the court has found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). With respect to the shape and design of the targets, Bateman further teaches the first target .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn, Roberts, and Pendleton, in further view of Stewart (US Patent No. 4,066,261, hereinafter Stewart).
Regarding claim 5, the modified Cohn teaches the claimed invention substantially as claimed, as set forth above for claim 4. If the invention claimed in claims 4 and 5 is interpreted as including the target holder, Roberts does not teach the tear resistant and self-healing material includes a base foam with a higher density foam laminated to one side. However, in the target art, Stewart teaches (Fig. 2; col. 2, lines 13-16) a tear resistant and self-healing material including a base foam (22) and a higher density foam (22 or 24; col. 2, lines 20-26; as compared to lower density of middle layer 22, col. 2, lines 33-35) laminated to one side configured to close up a hole when shot (col. 2, lines 26-30, “self closing or self healing of puncture holes”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Cohn by selecting a self-healing material comprising a base foam and a higher density foam laminated to one side, as taught by Stewart, in order to improve the durability of the target .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn, Roberts, and Pendleton, in further view of Pleiger Plastics (non-patent literature; hereinafter Pleiger).
Regarding claim 13, the modified Cohn teaches the claimed invention substantially as claimed, as set forth above for claim 1. Roberts further teaches the self-healing material is a polyurethane material (para. 0022, lines 10-12). When the material taught by Roberts is selected for the solid one-piece target apparatus of Cohn, as set forth above for claim 1, the polyurethane material is in the shape and design of the solid one-piece target apparatus of Cohn. The examiner notes that the term “cast” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. The one-piece target apparatus of Cohn made of polyurethane material as taught by Roberts would be understood to result in a finished product that is the same as that described by the applicant and therefore meets the limitations as claimed. Polyurethane material as taught by Roberts inherently has physical properties including a Shore A hardness, a 100% modulus (i.e., a modulus at 100% elongation), a 300% modulus (i.e., a modulus at 300% elongation), a tensile (i.e., a tensile strength), an elongation percentage, a tear resistance, a compression set percentage, a rebound percentage, and a in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The limitation “the self-healing reactive target is configured for safe use inside an indoor gun range where the entire self-healing reactive target is configured to not ricochet bullets” is In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the claimed structure is shown in the prior art, the examiner maintains that the prior art is capable of meeting the functional limitations.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Pleiger.
Regarding claims 14-17, Roberts discloses (Figs. 1-2) a solid one-piece target apparatus (L-shaped half 12 or 14; para. 0024) configured for a self-healing target (para. 0022) comprising: a self-healing polyurethane material (para. 0022) cast into a shape and design of the solid one-piece target apparatus (12 or 14). The polyurethane material of Roberts inherently has physical properties including a Shore A hardness, a 100% modulus (i.e., a modulus at 100% elongation), a 300% modulus (i.e., a modulus at 300% elongation), a tensile (i.e., a tensile strength), an elongation percentage, a tear resistance, a compression set percentage, a rebound percentage, and a specific gravity, but Roberts is silent with respect to these properties. However, the claimed properties are all within the ordinary known ranges of polyurethane, as evidenced by polyurethane data obtained from Pleiger Plastics Company (e.g., see PLEI-TECH® 95), which may include a Shore A hardness of 90; a 100% modulus of 1100 psi; a 300% modulus of 2200 psi; a tensile strength within the range of 3550-7500 psi, which encompasses the claimed value of 5500 psi; an elongation percentage of 230-730, which encompasses the claimed value of 430%; a tear resistance with D470 within the range of 65-145 pli, which encompasses the claimed claims 14 and 16) or all of the claimed physical properties (claims 15 and 17) which all fall within the ordinary ranges taught by Pleiger as discussed above, in order to optimize the durability of the target apparatus, since the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
NOTE ON CLAIM INTERPRETATION: For clarity of the record, the examiner notes that claim 14 recites the list of properties as approximations (e.g., “a hardness of approximately 90A”) and in the alternative (“or combinations thereof”, lines 15-16). Claim 15 further limits claim 14 by requiring all of the listed properties, as approximations (e.g., “a hardness of approximately 90A”, but joined by the conjunction “and” in line 11). Claim 16 is interpreted as further limiting claim 15 by requiring that at least one of these properties is an exact value rather than an approximation (e.g., “a hardness of 90A”). In other words, claims 15 and 16 together are understood to require all of the recited properties as an approximation (in view of claim 15) with at least one of those properties being an exact value (in view of claim 16). Claim 17 further limits claim 16 by requiring all of the recited properties as an exact value rather than an approximation. It is the examiner’s position that it would have been obvious to one of 
Regarding claim 18, as discussed above, it is unclear whether the target holder and the revised frame recited in claim 18 are part of the claimed solid one-piece target apparatus. If the target holder and revised frame are not part of the claimed one-piece target apparatus, then the description of the target holder and revised frame in claim 18 do not further limit the claimed invention, and the modified Cohn reads on the claimed invention for the reasons discussed above. (Also see note on Allowable Subject Matter below.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,591,259 (the reference patent) in view of Cohn.
claim 1, reference claim 1 recites a solid one-piece target apparatus made from a self-healing material (lines 2-3); reference claim 3 recites the target apparatus including a central portion with left and right extended members and first and second targets; and reference claim 4 specifies the circular (“cylindrical”) shape of the extended members. The reference claims lack only a recitation of the rectangular shape of the central portion. However, this feature is taught by Cohn (see rectangular shape of arms 54, Fig. 6), as set forth above in the rejection of claim 1 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by providing the central portion with a rectangular shape as taught by Cohn, since Cohn clearly teaches that a rectangular shape was known prior to Applicant’s invention to be suitable for the central portion of a one-piece rotating target apparatus. 
Regarding claim 2, reference claim 4 recites the cylindrical shape of the left and right extended members and the functional limitations with respect to insertion of the extended members into left and right pivot holes of the target holder, and reference claim 5 recites a middle member positioned between the left and right extended members. The reference claims lack only the recitation of the rectangular shape of the middle member and the functional limitations of the middle member being configured not to go through the left and right pivot holes and to center and maintain the target apparatus in the target holder. However, the rectangular shape of the middle member and its attendant functions are taught by Cohn, as set forth above in the rejection of claim 2 under 35 USC 103. As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The features of claim 3 are all recited in reference claims 6 and 7. The features of claim 4 are all recited in reference claim 1. The base foam and higher density foam recited in claim 5 are recited in reference claim 1, and the limitation “configured to close up approximately 95-99 percent of a bullet hole when shot” is understood to be an intended result inherent to the claimed material and as such does not patentably distinguish the apparatus of claim 5 from the apparatus of the reference claims. The features of claim 6 are all recited in reference claim 1. The features of claim 7 are all recited in reference claim 9. The features of claim 8 are all recited in reference claim 10. (As discussed above, the term “revised” does not clearly define the structure of the frame, and therefore does not patentably distinguish the frame of claim 8 from that of reference claim 10). The features of claim 9 are all recited in reference claim 11. 
Regarding claim 10, reference claim 12 recites first and second extension portions as claimed, but for the pair of square holes between the first and second slots of the second extension portion. However, the examiner notes that Applicant has not disclosed that the particular configuration of slots and holes serves any advantage or particular purpose, or solves any stated problem. Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art as a simple matter of design choice to provide any desired 
Regarding claims 11 and 12, as discussed above in the rejection of claims 11 and 12 under 35 USC 112(b), it is unclear whether the target frame and target holder are part of the claimed solid one-piece target apparatus. If the target frame is not part of the claimed one-piece target apparatus, then the further description of the target frame in claims 11 and 12 does not further limit the claimed invention, and does not patentably distinguish the claimed invention from that of the reference claims. Also see alternate rejection below in further view of Ingle.
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,591,259 (the reference patent) in view of Cohn, in further view of Ingle (US Patent No. 3,355,086, hereinafter Ingle).
Regarding claims 11 and 12, reference claim 13 recites the cardboard frame including a folded bottom side, a folded right side, and a folded left side creating a holder slot for receiving the target holder. If claims 11 and 12 are interpreted as including the frame, the reference claims lack only a top handle and/or a side handle. However, Ingle teaches (Fig. 2) that it is known in the art of cardboard cartons to include a handle (77, Fig. 2; col. 2, lines 33-39) on one side of the carton configured for carrying the carton (col. 2, line 68) (claim 11); with a pair of handle holes (slots 76, Fig. 2; col. 2, lines 33-39) configured to secure the handle (77) to the side of the carton (claim 12). Therefore, it would have been obvious to one of ordinary skill in the .
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,591,259 (the reference patent) in view of Cohn, in further view of Pleiger.
Regarding claim 13, reference claim 8 recites a polyurethane material including a hardness of 90A and a 100% modulus of 1100 psi, and reference claim 14 recites the functional limitations of the self-healing reactive target. The polyurethane material of the reference claim recites different values for a 300% modulus, a tensile, and elongation percentage, a tear resistance, a compression set percentage, a rebound percentage, and a specific gravity. However, as evidenced by Pleiger, the claimed properties of the polyurethane material are all within the known ranges of polyurethane properties, as set forth in detail above in the rejection of claim 13 under 35 USC 103. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of reference claims by selecting a polyurethane material having the claimed properties, in order to optimize the durability of the target apparatus, since the court found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, and 8 of U.S. Patent No. 10,591,259 (the reference patent).
claim 14, reference claim 8 recites a solid one-piece target apparatus comprising a self-healing polyurethane including a hardness of 90A and a 100% modulus of 1100 psi. The examiner notes that claim 14 recites the list of properties in the alternative (“or combinations thereof”, lines 15-16). Therefore, claim 14 reads on reference claim 8 because reference claim 8 recites at least one of the claimed properties.
Regarding claim 18, as discussed above in the rejection of claim 18 under 35 USC 112(b), it is unclear whether the target holder and the revised frame recited in claim 18 are part of the claimed solid one-piece target apparatus. If the target holder and revised frame are not part of the claimed one-piece target apparatus, then the description of the target holder and revised frame in claim 18 do not further limit the claimed invention, and the solid one-piece target apparatus of the reference claims reads on the claimed invention for the reasons discussed above.
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, and 8 of U.S. Patent No. 10,591,259 (the reference patent) in view of Pleiger.
Regarding claims 15-17, as noted above for claim 14, reference claim 8 recites a solid one-piece target apparatus comprising a self-healing polyurethane including a hardness of 90A and a 100% modulus of 1100 psi. The polyurethane material of reference claim 8 recites different values for a 300% modulus, a tensile, and elongation percentage, a tear resistance, a compression set percentage, a rebound percentage, and a specific gravity. However, as evidenced by Pleiger, the claimed properties of the polyurethane material are all within the known ranges of polyurethane properties, as set forth in detail above in the rejection of claim in re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,591,259 (the reference patent) in view of Pleiger, in further view of Ingle and Cohn.
Regarding claim 18, if claim 18 is interpreted as including the target holder and frame, then reference claim 1 further recites a target holder made from tear resistant and self-healing material including a base foam and a higher density foam laminated to one side, and the target holder including a base rectangular shape with an hourglass shaped cutout and left and right hinging members. The limitation “configured to close up approximately 95-99 percent of a bullet hole when shot” is understood to be an intended result inherent to the claimed target holder material and as such does not patentably distinguish the apparatus of claim 18 from the apparatus of the reference claims. Reference claim 10 recites a frame configured to surround the frame; reference claim 11 recites a hanging portion of the frame; reference claim 12 recites first and second extension portions of the handing portion and first, second, and third slots; and reference claim 13 recites the cardboard frame including a folded bottom side, a folded right side, and a folded left side creating a holder slot for the target holder. Reference claim 2 recites 
The reference claims lack a pair of square holes on the second extension portion of the frame and a top and/or side handle on the frame; and the reference claims lack a recitation of the rectangular shape of the central portion/middle member. 
With respect to the square holes, the examiner notes that Applicant has not disclosed that the particular configuration of slots and holes serves any advantage or particular purpose, or solves any stated problem. Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art as a simple matter of design choice to provide any desired configuration of slots and holes, for example, to accommodate existing designs for indoor gun range retrieval systems, since simply adapting the configuration of slots and holes to hang the same invention from a different gun range retrieval system would not yield a new patentable invention. 
With respect to the handle, Ingle teaches (Fig. 2) that it is known in the art of cardboard cartons to include a handle (77, Fig. 2; col. 2, lines 33-39) on one side of the carton configured 
With respect to the rectangular shape of the central portion/middle member, Cohn teaches a similar one-piece target apparatus (Figs. 1 and 6) that includes a rectangular shaped central portion (central portion of extending arms 54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the reference claims by providing the central portion/middle member with a rectangular shape as taught by Cohn, since Cohn clearly teaches that a rectangular shape was known to be suitable for the central portion of a one-piece rotating target apparatus. 
Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, and 16-17 of U.S. Patent No. 10,591,259 (the reference patent) in view of Ingle.
Regarding claim 19, reference claims 1 and 16 each recite a self-healing reactive target comprising a solid one-piece target apparatus made from a self-healing material and a target holder configured to hold the one-piece target apparatus and made from a tear resistant foam material, wherein the target apparatus is configured to move about the target holder for providing reactive feedback when shot. Reference claims 10 and 16 further recite a frame configured to surround the target holder and provide support or rigidity to the target holder. Reference claims 13 and 17 further recite the frame made from cardboard and including a folded bottom side, a folded right side, and a folded left side, wherein a combination of the 
Regarding claim 20, reference claims 11 and 16 further recite a hanging portion. Reference claims 12 and 16 further recite the hanging portion including a first wide extension portion with a pair of wide holes, the first wide extension portion extending off of the top of the frame, and a second extension portion extending off of the first wide extension portion and including first, second and third slots, the second extension portion of the reference claims lacking only a pair of square holes between the first and second slots. However, the examiner notes that Applicant has not disclosed that the particular configuration of slots and holes serves any advantage or particular purpose, or solves any stated problem. Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art as a simple matter of design choice to provide any desired configuration of slots and holes, for example, to accommodate existing designs for indoor gun range retrieval systems, since simply adapting the configuration of slots and holes to hang the same invention from a different gun range retrieval system would not yield a new patentable invention. With respect to the handle, Ingle further .
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action to include clearly claiming both the solid one-piece target apparatus and the target holder (for example, by directing the claim to a kit comprising the solid one-piece target apparatus and the target holder), and to include all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer were timely filed to overcome the double patenting rejections set forth above. 
Claims 11, 12, and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action to include clearly claiming the solid one-piece target apparatus, the target holder, and the target frame (for example, by directing the claim to a kit comprising the solid one-piece target apparatus, the target holder, and the frame), and to include all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer were timely filed to overcome the double patenting rejections set forth above.
Claims 19-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action, and if a terminal disclaimer were timely filed to overcome the double patenting rejections set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sommerfeld (US Patent No. 1,162,814) discloses a one-piece target comprising a rectangular central portion, left and right extended members, first and second targets having different shapes, and first and second spacing members.
Bernahl et al. (US Patent No. 4,744,568) discloses a target comprising a partition (32, Figs. 2-3) and a cardboard housing (12) with a slot (28) for receiving the partition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 18, 2021/